Case 18-33967-bjh11 Doc 1003 Filed 04/24/19                    Entered 04/24/19 19:52:40              Page 1 of 3



Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                                       Polsinelli PC
Polsinelli PC                                                600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                  New York, New York 10016
Dallas, Texas 75201                                          Telephone: (212) 684-0199
Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com
COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:
                                                           Chapter 11
SENIOR CARE CENTERS, LLC, et al.,1
                                                           Case No. 18-33967 (BJH)
                 Debtors.
                                                           (Jointly Administered)


                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON APRIL 29, 2019 AT 2:00 P.M. (CT)

MATTERS GOING FORWARD

1.       Motion for Relief from the Automatic Stay filed by Creditor MS Amlin Underwriting
         Limited [Docket No. 635; Filed: 3/05/2019]

         Objection Deadline:                March 19, 2019

         Related Document(s):

                 a)       Notice of Hearing [Docket No. 637; Filed: 3/06/2019]

                 b)       Declaration of Xanthe Boyle In Support of Motion for Relief from the
                          Automatic Stay [Docket No. 760; Filed 3/26/2019]

                 c)       Notice of Final Hearing [Docket No. 838; Filed 4/03/2019]

1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.


68308168.1
Case 18-33967-bjh11 Doc 1003 Filed 04/24/19            Entered 04/24/19 19:52:40     Page 2 of 3




         Response(s) Received:

                   a)   Debtors’ objection to MS Amlin’s Motion for Relief from the Automatic
                        Stay [Docket No. 722; Filed 3/19/2019]

         Status:        This matter will go forward.

2.       Motion to Pay Patient Care Ombudsman’s Request for Payment of Fees and Costs and
         Objection to the Use of Cash Collateral to Pay Professionals Significantly More Than
         Which Was Budgeted for the PCO and His Counsel [Docket No. 720; Filed: 3/19/2019]

         Objection Deadline:          April 26, 2019

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 798; Filed: 4/01/2019]

                   b)   Patient Care Ombudsman Supplemental Brief In Support of His Request
                        for Payment of Fees and Costs and Objection to the Use of Cash Collateral
                        to Pay Professionals Significantly More Than Which Was Budgeted for
                        the PCO and His Counsel [Docket No. 993; Filed 4/24/2019]


         Response(s) Received:

                   a)   Omnibus Objection of Debtors to First Interim Fee Applications of (I)
                        Patient Care Ombudsman [Docket No. 793], (II) Nelson Mullins Riley and
                        Scarborough LLP [Docket No. 792], (III) Waller Landsden Dortch &
                        Davis, LLP [Docket No. 813], and (IV) PCO’s Request for Payment of
                        Fees and Costs and Objection to the Use of Cash Collateral to Pay
                        Professionals Significantly More Than That Which Was Budgeted for the
                        PCO and His Counsel [Docket No. 720] [Docket No. 998; Filed
                        4/24/2019]

                   b)   Amended Omnibus Objection of Debtors to First Interim Fee Applications
                        of (I) Patient Care Ombudsman [Docket No. 793], (II) Nelson Mullins
                        Riley and Scarborough LLP [Docket No. 792], (III) Waller Landsden
                        Dortch & Davis, LLP [Docket No. 813], and (IV) PCO’s Request for
                        Payment of Fees and Costs and Objection to the Use of Cash Collateral to
                        Pay Professionals Significantly More Than That Which Was Budgeted for
                        the PCO and His Counsel [Docket No. 720] [Docket No. 1002; Filed
                        4/24/2019]

         Status:        This matter will go forward.




                                                 2
68308168.1
Case 18-33967-bjh11 Doc 1003 Filed 04/24/19            Entered 04/24/19 19:52:40   Page 3 of 3



3.       Application of Debtors for Authority to Employ and Retain Stephen Duck, CPA, PC as
         Accountants Nunc Pro Tunc to April 2, 2019 [Docket No. 877; Filed: 4/05/2019]

         Objection Deadline:          April 26, 2019

         Related Document(s):

                   a)   Omnibus Notice of Hearing [Docket No. 878; Filed: 4/05/2019]


         Response(s) Received:

                   a)   None.

         Status:        This matter will go forward.

Dated: April 24, 2019                         Respectfully submitted,
       Dallas, Texas
                                              POLSINELLI PC

                                               /s/ Trey A. Monsour
                                              Trey A. Monsour (State Bar No. 14277200)
                                              2950 N. Harwood, Suite 2100
                                              Dallas, Texas 75201
                                              Telephone: (214) 397-0030
                                              Facsimile: (214) 397-0033
                                              tmonsour@polsinelli.com

                                               -and-

                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
                                              600 3rd Avenue, 42nd Floor
                                              New York, New York 10016
                                              Telephone: (212) 684-0199
                                              Facsimile: (212) 684-0197
                                              jeremy.johnson@polsinelli.com

                                              Counsel to the Debtors and
                                              Debtors in Possession




                                                 3
68308168.1
